                         Case 21-10474-MFW                 Doc 154      Filed 03/29/21        Page 1 of 4




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                            Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                          Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                           (Jointly Administered)
                                                       1
                                            Debtors.
                                                                           Ref. Docket Nos. 6 & 45


                FINAL ORDER AUTHORIZING THE DEBTORS TO (I) PAY CERTAIN
              PREPETITION TAXES AND FEES, AND (II) GRANTING RELATED RELIEF

                  Upon consideration of the motion (the “Motion”) 2 of the above-captioned debtors and

         debtors in possession (collectively, the “Debtors”) for entry of a final order (this “Final Order”):

         (a) authorizing, but not directing, the Debtors to remit and pay certain prepetition taxes and fees

         that will become payable during the pendency of these Chapter 11 Cases in the ordinary course of

         business; and (b) granting related relief, all as more fully set forth in the Motion; and upon the

         First Day Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§

         157 and 1334 and the Amended Standing Order of Reference from the United States District Court

         for the District of Delaware, dated February 29, 2012; and this Court having found that it may


         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
             Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
             (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
             (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
             Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
             (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
             Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
             (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
             Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
             Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
             Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
             Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
         2
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
             Motion.
27881777.2
                       Case 21-10474-MFW           Doc 154     Filed 03/29/21      Page 2 of 4




         enter a final order consistent with Article III of the United States Constitution; and this Court

         having found that venue of this proceeding and the Motion in this district is proper pursuant to 28

         U.S.C. §§ 1408 and 1409; and this Court having found that the Debtors’ notice of the Motion and

         opportunity for a hearing on the Motion were appropriate under the circumstances and that no

         other notice need be provided; and this Court having reviewed the Motion and the First Day

         Declaration and having heard the statements in support of the relief requested therein at a hearing,

         if any, before this Court; and this Court having determined that the legal and factual bases set

         forth in the Motion establish just cause for the relief granted herein; and upon all of the

         proceedings had before this Court; and after due deliberation and sufficient cause appearing

         therefor, it is HEREBY ORDERED THAT:

                1.        The Motion is GRANTED on a final basis as set forth herein.

                2.        The Debtors are authorized, but not directed, to: (a) pay or remit the Taxes and

         Fees that accrued prior to the Petition Date, in an amount not to exceed $766,500, and that will

         become payable in the ordinary course during the pendency of these Chapter 11 Cases at such time

         when the Taxes and Fees are payable, including any Assessments, and (b) pay Taxes and Fees that

         arise or accrue in the ordinary course of business on a postpetition basis.

                3.        Notwithstanding the relief granted in this Final Order and any actions taken

         pursuant to such relief, nothing in this Final Order shall be deemed: (a) an admission as to the

         validity of any claim against a Debtor entity; (b) a waiver of the Debtors’ rights to dispute any

         claim on any grounds; (c) a promise or requirement to pay any claim; (d) an implication or

         admission that any particular claim is of a type specified or defined in this Final Order, the Interim

         Order, or the Motion; (e) a request or authorization to assume any agreement, contract, or lease

         pursuant to section 365 of the Bankruptcy Code; (f) a waiver or limitation of the Debtors’ rights


27881777.2

                                                           2
                       Case 21-10474-MFW            Doc 154     Filed 03/29/21      Page 3 of 4




         under the Bankruptcy Code or any other applicable law; or (g) a concession by the Debtors that

         any liens (contractual, common law, statutory, or otherwise) satisfied pursuant to the Motion are

         valid, and the Debtors expressly reserve their rights to contest the extent, validity, or perfection or

         seek avoidance of any or all such liens.

                4.        The Debtors’ Banks on which checks were drawn or electronic payment requests

         made in payment of the prepetition obligations approved herein are authorized and directed to

         receive, process, honor, and pay all such checks and electronic payment requests when presented

         for payment, and all such Banks are authorized to rely on the Debtors’ designation of any particular

         check or electronic payment request as approved by this Final Order.

                5.        The Debtors are authorized to issue postpetition checks, or to effect postpetition

         fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

         as a consequence of these Chapter 11 Cases with respect to prepetition amounts owed in

         connection with the relief granted herein.

                6.        Notwithstanding anything in this Final Order to the contrary, any payment to be

         made, or any authorization contained hereunder shall be subject to the terms of any orders

         authorizing debtor-in-possession financing or the use of cash collateral approved by this Court in

         this Chapter 11 Case (including with respect to any budget governing or relating to such use)

         including, without limitation, the Interim Order (A) Authorizing the Debtors to Obtain Postpetition

         Financing, (B) Authorizing the Debtors to Use Cash Collateral, (C) Granting Liens and Providing

         Superpriority Administrative Expense Status, (D) Granting Adequate Protection to The

         Prepetition Secured Parties, (E) Modifying the Automatic Stay, (F) Scheduling A Final Hearing,

         and (VI) Granting Related Relief (as each order may be amended or become final in accordance

         with the terms thereof, the “DIP Order”) and the Approved Budget (as defined in the DIP Order);


27881777.2

                                                           3
                         Case 21-10474-MFW         Doc 154      Filed 03/29/21     Page 4 of 4




        and to the extent there is any inconsistency between the terms of such DIP Order and any action

        taken or proposed to be taken hereunder, the terms of such DIP Order and the Approved Budget

        shall control.

                6.        Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Final

        Order are immediately effective and enforceable upon its entry.

                7.        The Debtors are authorized to take all actions necessary to effectuate the relief

        granted in this Final Order in accordance with the Motion.

                8.        This Court retains exclusive jurisdiction with respect to all matters arising from or

        related to the implementation, interpretation, and enforcement of this Final Order.




         Dated: March 29th, 2021                               MARY F. WALRATH
         Wilmington, Delaware                                  UNITED STATES BANKRUPTCY JUDGE
27881777.2

                                                           4
